Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, recommending that the Court accept the petition for reinstatement filed by Michael Rory Proctor (State Bar No. 588428).
To resolve two formal complaints as well as six other disciplinary matters, this Court accepted the petitions for voluntary discipline filed by Proctor, who had been suspended on an interim basis since March 2011, see In the Matter of Proctor, 292 Ga. 643 (740 SE2d 168) (2013). The Court imposed an indefinite suspension on Proctor’s ability to practice law, and conditioned his reinstatement, in relevant part, on him: (1) not seeking reinstatement any earlier than March 14, 2014; (2) continuing treatment with his current psychiatrist or a duly-qualified successor and taking any steps necessary to allow access to their reports by the Office of the General Counsel (“OGC”), the Committee on Lawyer Assistance (“CLA”), or this Court; (3) submitting a current psychological evaluation from a qualified psychiatrist or psychologist expressing the doctor’s professional opinion that Proctor’s incapacity has ended and he is fit to practice law; (4) submitting proof that he has paid specific amounts of restitution to various former clients; (5) submitting his petition for reinstatement to the Review Panel for issuance of a report and recommendation to this Court; and (6) not undertaking the practice of law until this Court issues an opinion granting or denying his petition for reinstatement.
Proctor’s petition for reinstatement, which was filed in May 2014, included letters from the psychiatrist who has been treating him since 2006 and from a licensed psychologist, both of whom document his continued treatment and compliance with scheduled appointments and with his medication regimen, and both of whom opine that Proctor’s incapacity has ended and that he is fit to return to the practice of law. Proctor also attached a copy of a release allowing the OGC, the CLA, and this Court access to his treating psychiatrist’s records. Finally, he attached documentation that he has paid the required restitution to all of the clients specified in this Court’s opinion. Relying on the proffered documentation, both the State Bar and the Review Panel concluded that Proctor satisfied the conditions for readmission, and both recommended that his petition be granted.
Having reviewed the record, the Court agrees that Proctor has met the conditions imposed for reinstatement. Accordingly, this *859Court hereby orders that Michael Rory Proctor’s petition for reinstatement be accepted and that he be reinstated as an attorney licensed to practice law in the State of Georgia.
Decided October 6, 2014.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Wilson, Morton & Downs, James E. Spence, Jr., for Proctor.

Reinstated.


All the Justices concur.